Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on October 14, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Actel Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 5, 2009 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC, its investment manager RCG PB, LTD.
